As filed with the Securities and Exchange Commission on February 8, 2011 and amended on June 24, 2011 and September 16, 2011 File No. 812-13866 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 AMENDMENT NO.2 TO THE APPLICATION PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”), FOR AN ORDER GRANTING EXEMPTIONS FROM SECTIONS 18(c) AND 18(i) OF THE 1940 ACT, AND PURSUANT TO SECTION 17(d) OF THE 1d-1 THEREUNDER ASGI AGILITY INCOME FUND ASGI AURORA OPPORTUNITIES FUND, LLC ASGI CORBIN MULTI-STRATEGY FUND, LLC ALTERNATIVE STRATEGIES GROUP, INC. ALTERNATIVE STRATEGIES BROKERAGE SERVICES, INC. Written and oral communications regarding this Application should be addressed to: Lloyd Lipsett, Esq. Wells Fargo Law Department 200 Berkeley Street Boston, Massachusetts 02116 (617) 210-3433 With copies of written communications to: Mark P. Goshko George J. Zornada K&L Gates LLP 1 Lincoln Street Boston, MA 02111 (617) 261-3100 This Application (including Exhibits) contains 37 pages. UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION In the Matter of: ASGI AGILITY INCOME FUND ASGI AURORA OPPORTUNITIES FUND, LLC ASGI CORBIN MULTI-STRATEGY FUND, LLC ALTERNATIVE STRATEGIES GROUP, INC. ALTERNATIVE STRATEGIES BROKERAGE SERVICES, INC. Investment Company Act of 1940 File No. 812-13866 AMENDMENT NO.2 TO THE APPLICATION PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”), FOR AN ORDER GRANTING EXEMPTIONS FROM SECTIONS 18(c) AND 18(i) OF THE 1(d) OF THE 1d-1 THEREUNDER I.THE PROPOSAL 1.ASGI Agility Income Fund, ASGI Aurora Opportunities Fund, LLC and ASGI Corbin Multi-Strategy Fund, LLC (each, a “Fund” and, collectively, the “Funds”), Alternative Strategies Group, Inc. (the “Adviser”) and Alternative Strategies Brokerage Services, Inc. (the “Placement Agent”)(together, the “Applicants”) hereby seek an order of the Securities and Exchange Commission (the “Commission”), pursuant to Section 6(c) of the Investment Company Act of 1940, as amended (the “1940 Act”), granting exemptions from Sections 18(c) and 18(i) of the 1940 Act, and pursuant to Section 17(d) of the 1940 Act and Rule 17d-1 thereunder, to permit the Funds to offer investors multiple classes of shares, interests or units, as the case may be, (“Shares”)1 with varying sales loads and asset-based service and/or 1 As used in this Application, the term “Shares” includes any other equivalent designation of a proportionate ownership interest (such as units) of the Funds, as defined below. 2 distribution fees, as described more fully in this Application.The Applicants request that the order also apply to any other continuously-offered registered closed-end management investment company existing now or in the future for which the Adviser or the Placement Agent or any entity controlling, controlled by, or under common control (as the term “control” is defined in Section 2(a)(9) of the 1940 Act) with the Adviser or the Placement Agent, acts as investment adviser or principal underwriter, and which provides periodic liquidity with respect to its Shares pursuant to Rule 13e-4 under the Securities Exchange Act of 1934, as amended (the “1934 Act”) (collectively with the Funds, the “Funds”).2Any Fund relying on this relief will do so in a manner consistent with the terms and conditions of this Application.The Applicants represent that each investment company presently intending to rely on the order requested in this Application is listed as an Applicant. 2.The ASGI Agility Income Fund (the “Agility Fund”) is a Delaware statutory trust registered under the 1940 Act as a closed-end management investment company.The Agility Fund is classified as a non-diversified investment company under the 1940 Act. The Agility Fund’s investment objective is to seek to provide investment returns over various market cycles and to seek to preserve the real purchasing power of an investment in the Agility Fund through capital appreciation equal to the rate of inflation (as measured by the consumer price index) over time. 2 The terms “investment adviser” and “principal underwriter” are defined in Sections 2(a)(20) and 2(a)(29) of the 1940 Act, respectively. 3 The Agility Fund intends to primarily invest in other commingled investment vehicles, including but not limited to, mutual funds, private investment funds and exchange-traded products, and to a lesser extent by making direct investments. The ASGI Aurora Opportunities Fund, LLC (the “Aurora Fund”) is a Delaware limited liability company registered under the 1940 Act as a closed-end management investment company.The Aurora Fund is classified as a non-diversified investment company under the 1940 Act. The Aurora Fund’s investment objective is to generate consistent long-term capital appreciation with diversification of risk through the use of a “multi-manager, multi-strategy” global investment strategy. The Aurora Fund will attempt to invest broadly across worldwide markets which may include the United States and North America, Latin America, Eastern and Western Europe and Asia. The Aurora Fund intends to primarily invest in a select group of commingled investment vehicles managed by experienced investment managers that implement a number of different alternative investment strategies and invest in a variety of worldwide markets.The Aurora Fund may, to a lesser extent, make direct investments. The ASGI Corbin Multi-Strategy Fund, LLC (the “Corbin Fund”) is a Delaware limited liability company registered under the 1940 Act as a closed-end management investment company.The Corbin Fund is classified as a non-diversified investment company under the 1940 Act. The Corbin Fund’s investment objective is toachieve a consistent return on capital, with limited correlation with equity market returns over a full market cycle, 4 through investments in a diversified portfolio of securities and other instruments including, but not limited to, securities of United States (“U.S.”) and non-U.S. corporations, U.S. government securities, non-U.S. government securities, partnership interests, money market instruments, derivatives on securities, commodity interests including futures contracts, options, options on futures, other derivatives including swaps, forward contracts, currencies, physical commodities and other instruments. The Corbin Fund intends to principally invest in various commingled investment vehicles.The commingled investment vehicles in which the Corbin Fund invests will be across a wide range of strategies.The Corbin Fund may, to a lesser extent, make direct investments. 3.Subscriptions may be submitted to, and are received by, the Funds throughout any given month, but accepted at the same time once per month.All subscriptions accepted by a Fund are accepted at the end of the month, and the NAV is determined as of the close of business on the last calendar day of that month.Subscriptions accepted by the Funds become effective as of the opening of business on the first calendar day of the following month (each such day, a “Subscription Date”) based on the previous month-end NAV.Investors who purchase Shares of a Fund, and other persons who acquire Shares become shareholders of the Fund (the “Shareholders”).Each Fund currently issues a single class of Shares (the “Initial Class”).The Funds expect to accept monthly subscriptions on an ongoing basis. 4.The Shares are not offered or traded in a secondary market and are not listed on any securities exchange or quoted on any quotation medium.Because Shareholders do not have the right to require a Fund to redeem Shares, a Fund may 5 from time to time offer to repurchase Shares pursuant to written tenders by Shareholders in accordance with Rule 13e-4 under the 1934 Act (“Repurchases”), in order to provide a limited degree of liquidity to Shareholders.Repurchases of a Fund’s Shares will be made at such times, in such amounts and on such terms as may be determined by the Board of Trustees or Managers, as the case may be, of the Fund (each a “Board”, and each individual member thereof, a “Trustee”), in its sole discretion. In determining whether a Fund should offer to Repurchase Shares, the Board will consider a variety of operational, business and economic factors.The Adviser expects to recommend ordinarily that the Board authorize each Fund to offer to Repurchase Shares from Shareholders quarterly with March 31, June 30, September 30 and December 31 valuation dates.As discussed above, a Fund’s Repurchases are conducted pursuant to Rule 13e-4 under the 1934 Act. As noted above, each Fund currently issues Shares of the Initial Class.The Funds may offer additional classes of Shares, as described below. 5.As with open-end management investment companies that issue multiple classes of shares pursuant to Rule 18f-3 under the 1940 Act, the different classes of Shares of a Fund will represent investments in the same portfolio of securities but will be subject to different expenses (such as asset-based service and/or distribution fees).Thus, the net income attributable to, and any dividends payable on, each class of Shares will differ from each other from time to time.As a result, the net asset value per Share of the classes may differ over time. 6.Under the proposal, each class of Shares would be offered at net asset value.A new Share class (the “New Class”) would be offered at net asset value, and 6 may also charge a front-end sales load and an annual asset-based service and/or distribution fee.Initial Class Shares would continue to be offered at net asset value with no front-end sales load or asset-based service and/or distribution fee, and would be available only to institutions and investors who compensate their financial intermediary directly (for example, through wrap fee programs).Each class of Shares would comply with the provisions of Rule 12b-1 under the 1940 Act or any successor thereto or replacement rules, as if that rule applied to closed-end management investment companies, and with the provisions of Rule 2830(d) of the Conduct Rules of the National Association of Securities Dealers, Inc. (“NASD”), as such rule may be amended, or any successor rule thereto (the “NASD Conduct Rule 2830”),3 as if it applied to the Funds.The structure of the proposed classes of Shares is described in detail below under “Statement of Facts – Proposed Class Structure and Characteristics.” 7.The above classes of Shares may or may not be offered.Additional classes of Shares may be added in the future. 8.A number of precedents exist for the implementation of a multiple-class system and the imposition of asset-based service and/or distribution fees for closed-end funds substantially similar to the relief sought by Applicants.See, e.g., Allianz RCM Global Ecotrends Fund, et al., Inv. Co. Act. Rel. Nos. 27936 (August 23, 2007) (Notice) and 27971 (September 18, 2007) (Order); Man-Glenwood Lexington, LLC, et al., Inv. Co. Act. Rel. Nos. 27263 (March 16, 2006) (Notice) and 27285 (April 11, 2006) (Order); Van Kampen Investment Advisory Corp., et al., Inv. 3 Any references to NASD Conduct Rule 2830 include any successor or replacement Financial Regulatory Authority Rule to NASD Conduct Rule 2830. 7 Co. Act Rel. Nos. 25924 (February 3, 2003) (Notice) and 25951 (March 3, 2003) (Order); Scudder Weisel Capital Entrepreneurs Fund and Scudder Weisel Capital LLC, Inv. Co. Act Rel. Nos. 24805 (December 27, 2000) (Notice) and 24833 (January 19, 2001) (Order); and Eaton Vance Management, et al., Inv. Co. Act Rel. Nos. 24648 (September 19, 2000) (Notice) and 24689 (October 16, 2000) (Order) (closed-end funds within a master-feeder structure). II.STATEMENT OF FACTS A.The Applicants 1.The Agility Fund is a Delaware statutory trust registered under the 1940 Act as a closed-end management investment company.The Agility Fund is classified as a non-diversified investment company under the 1940 Act.The Agility Fund was organized under the laws of the state of Delaware on July 29, 2010. The Aurora Fund is a Delaware limited liability company registered under the 1940 Act as a closed-end management investment company.The Aurora Fund is classified as a non-diversified investment company under the 1940 Act.The Aurora Fund was organized under the laws of the state of Delaware on November 19, 2010. The Corbin Fund is a Delaware limited liability company registered under the 1940 Act as a closed-end management investment company.The Corbin Fund is classified as a non-diversified investment company under the 1940 Act.The Corbin Fund was organized under the laws of the state of Delaware on November 19, 2010. 8 2.The Adviser is a corporation organized under the laws of the state of North Carolina.The Adviser is a wholly owned subsidiary of Wells Fargo & Company (“Wells Fargo”).The Adviser serves as investment adviser to each Fund. The Adviser is registered with the Commission as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”). 3.The Placement Agent is registered with the Commission as a broker/dealer under the 1934 Act and will act as the principal underwriter of each Fund.The Placement Agent is under common control with the Adviser and is an affiliated person, as defined in Section 2(a)(3) of the 1940 Act, of the Adviser. B.Current Structure and Characteristics 1.Each Fund continuously offers Shares in private placements in reliance on the provisions of Regulation D under the Securities Act of 1933, as amended (the “1933 Act”). 2.Each Fund does not, however, continuously redeem Shares as does an open-end management investment company.Unlike shares of many closed-end management investment companies, Shares of the Funds are not listed on any securities exchange and do not trade on an over-the-counter system such as Nasdaq.Furthermore, it is not expected that any secondary market will ever develop for the Shares.However, in order to provide a limited degree of liquidity to Shareholders, the Funds may from time to time offer to Repurchase Shares at their then-current net asset value pursuant to Rule 13e-4 under the 1934 Act.
